Case: 15-30510      Document: 00513319627         Page: 1    Date Filed: 12/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30510
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 23, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MELVIN B. BOUTTE, also known as Mark Bradley,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:08-CR-70-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Melvin B. Boutte, pro se federal prisoner # 13611-035, appeals the
district court’s denial of his motion for a writ of error coram nobis pursuant to
28 U.S.C. § 1651(a). Boutte is serving a 120-month sentence of imprisonment
imposed following his 2009 guilty plea to possession with intent to distribute
cocaine base and carrying a firearm during and in relation to a drug trafficking
crime. According to Boutte, his conduct did not meet the 18 U.S.C. § 924(c)(1)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30510    Document: 00513319627     Page: 2   Date Filed: 12/23/2015


                                 No. 15-30510

definition of carrying a firearm during and in relation to a drug trafficking
offense because the weapon was not used in furtherance of the drug offense.
Therefore, he contends, the district court violated his constitutional right to
due process by accepting his plea to the charge.
      Although the district court did not address its jurisdiction, this court
must consider the basis of the district court’s jurisdiction sua sponte if
necessary. See EEOC v. Agro Distribution, LLC, 555 F.3d 462, 467 (5th Cir.
2009). Boutte was not entitled to relief through a motion for a writ of error
coram nobis because he is still in custody. See United States v. Esogbue, 357
F.3d 532, 534 (5th Cir. 2004). Because he is challenging his federal sentence,
the district court should have construed his motion as a 28 U.S.C. § 2255
motion. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). The district
court, however, lacked jurisdiction to do so because Boutte previously filed a
§ 2255 motion, and this court did not authorize the filing of a successive § 2255
motion. See Hooker v. Sivley, 187 F.3d 680, 681-82 (5th Cir. 1999); United
States v. Harris, 388 F. App’x 385, 386 (5th Cir. 2010); 28 U.S.C.
§ 2244(b)(3)(A). Boutte’s appeal is thus “from the denial of a meaningless,
unauthorized motion.” See United States v. Early, 27 F.3d 140, 142 (5th Cir.
1994). Therefore, the district court’s judgment is AFFIRMED on the ground
that the district court lacked jurisdiction over the motion. See Sojourner T v.
Edwards, 974 F.2d 27, 30 (5th Cir. 1992).




                                       2